Citation Nr: 1639315	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-31 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), claimed as sleep difficulties. 


REPRESENTATION

The Veteran is represented by:  Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Veteran's above-captioned claim, he was provided a VA examination in June 2012.  The examiner determined that the Veteran's symptoms did not satisfy the diagnostic criteria for PTSD or any other acquired psychiatric disability.  The lack of a psychiatric diagnosis was the basis for the denial of the Veteran's claim.

At time of the June 2012 VA examination, regulations directed VA examiners to evaluate claimed psychiatric disabilities according to the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition.  However, during the course of this appeal, the regulations were amended as follows:  for any relevant claim pending before the RO on August 4, 2014, VA examiners are required to evaluate claimed psychiatric disability pursuant to the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition.  Although the Veteran submitted his substantive appeal in November 2013, his claim was still pending before the RO until November 2015, at which time it was certified to the Board for appellate review.  Consequently, the amended diagnostic criteria apply to the Veteran's claim.

Additionally, after the June 2012 VA examination, the Veteran submitted an October 2012 report from a doctor wherein a diagnosis of PTSD is rendered.  During the June 2012 VA examination, the Veteran stated that he was treated the doctor who rendered the October 2012 diagnosis on four occasions in the previous year.  The June 2012 VA examiner was not asked to provide a supplemental opinion wherein the October 2012 report was considered, and the record does not indicate that the RO attempted to obtain documentation created as a result of the treatment he received from the doctor who rendered the October 2012 opinion.

For the reasons discussed above, the Board finds that a remand of the Veteran's claim is required for additional development.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed acquired psychiatric disability, including, but not limited to, the doctor who rendered the October 2012 opinion.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the electronic claims file.  All information obtained must be made part of the electronic claims file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  The AOJ must request from the Veteran a comprehensive statement containing as much detail as possible regarding his claimed in-service stressors.  The Veteran must be asked to provide specific details of these events and any other identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment or any other identifying detail.  The Veteran must be advised to submit any verifying information that he can regarding each stressor, such as statements of fellow service members.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible, because without such details an adequate search for verifying information cannot be conducted.  The AOJ must notify the Veteran that it is his responsibility to cooperate in the development of his claim and that failure to respond may result in adverse action.  See 38 C.F.R. § 3.158 (2016); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

3.  The Veteran must then be afforded a VA examination to determine the etiology of any psychiatric disability found.  The examiner must contemporaneously review all pertinent records associated with the claims file, including, but not limited to, the Veteran's service treatment records, post-service treatment records, the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  Based on a review of the electronic claims folder, the examination findings, and the Veteran's statements, the examiner must opine as to whether any psychiatric disability is related to the Veteran's active duty, to include as due to any incident therein. 

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, 5th Edition; 38 C.F.R. § 4.125 (2016).  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's PTSD is etiologically related to a stressor(s).

With the exception of any stressor qualifying under 38 C.F.R. § 3.304(f)(2) or (3), the AOJ must specify for the examiner the stressors that are established by the record and advise the examiner of the verified version of each stressor.  The AOJ must also instruct the examiner that only these events may be considered for the purpose of determining whether Veteran was exposed to a stressor during his active duty. 

Additionally, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disorder found other than PTSD is causally or etiologically related to the Veteran's active duty, to include any incident therein.

In addressing the above questions, the examiner is requested to specifically consider and discuss the October 2012 report wherein a PTSD diagnosis is rendered.  The examination report must include a complete rationale for all opinions expressed.

4.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

5.  Once the above actions have been completed, the AOJ must re-adjudicate the Veteran's claim on appeal, to include all relevant evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

